Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1697
                      Lower Tribunal No. F08-47343
                          ________________


                             Willie Wiggins,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Willie Wiggins, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, MILLER, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Martinez v. State, 211 So. 3d 989, 993 (Fla. 2017) (An

“alleged defect in the charging document . . . does not result in an illegal

sentence subject to correction under [Florida Rule of Criminal Procedure]

3.800(a).”).




                                     2